IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JAMES COLEY                                : No. 150 EAL 2019
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
KEYSTONE TURF CLUB, INC.,                  :
BENSALEM RACING ASSOCIATION,               :
INC., GREENWOOD GAMING AND                 :
ENTERTAINMENT, INC., D/B/A PARX            :
CASINO, GREENWOOD RACING, INC.,            :
TURF CLUB SERVICES, INC.,                  :
KEYSTONE PARK SERVICES CO., AND            :
PARX CASINO DESIGN, INC.                   :
                                           :
                                           :
PETITION OF: GREENWOOD RACING,             :
INC.                                       :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.